Chapman, C. J.
Under the Rev. Sts. c. 109, it was decided that a foreign corporation was not liable to be summoned as a *121trustee, though some of its principal officers resided here, and though it was the lessee of a railroad here, and employed agents here to manage the road. Danforth v. Penny, 3 Met. 564. Gold v. Housatonic Railroad Co. 1 Gray, 424. This construction of the statute would include a foreign insurance company doing business here in conformity with our statutes. The law was not changed in this respect by the Gen. Sts. c. 142, § 1. A change was made by the St. of 1870, c. 194, by which foreign corporations having a usual place of business here are made liable to the process. But the writ in this, case was served' before this statute was in force, and the question before us must be decided by the law then existing. Trustees discharged.